NUMBER 13-22-00286-CV

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG
____________________________________________________________

       IN THE INTEREST OF T. G. H. AND J. S. H., CHILDREN
____________________________________________________________

             On appeal from the 117th District Court
                   of Nueces County, Texas.
____________________________________________________________

                           MEMORANDUM OPINION

  Before Chief Justice Contreras and Justices Longoria and Tijerina
          Memorandum Opinion by Chief Justice Contreras

       This matter is before the Court on appellant’s motion for leave to file notice of

appeal. We now dismiss the matter for want of jurisdiction.

       On May 20, 2022, the trial court signed a final order in suit affecting the parent-

child relationship. Appellant filed a notice of appeal on June 23, 2022. On June 27, 2022,

the Clerk of this Court notified appellant that it appeared that the appeal was not timely

perfected. Appellant was advised that the appeal would be dismissed if the defect was

not corrected within ten days from the date of receipt of the Court’s directive.
         On July 25, 2022, appellant filed a motion for leave to file notice of appeal.

Appellant’s motion for leave to file a notice of appeal was not timely, as it was filed both

later than the ten days required by the Clerk of the Court’s notice and more than fifteen

days after the deadline for filing the notice of appeal. TEX. R. APP. P. 26.3. We are to

construe the rules of appellate procedure reasonably and liberally so that the right to

appeal is not lost by imposing requirements not absolutely necessary to effectuate the

purpose      of   a    rule. See Verburgt v. Dorner, 959    S.W.2d     615,   616-17 (Tex.

1997). Nevertheless, we are prohibited from enlarging the scope of our jurisdiction by

altering the time for perfecting an appeal in a civil case in a manner not provided for by

rule. See Tex. R. App. P. 2; In re T.W., 89 S.W.3d 641, 642 (Tex. App.–Amarillo 2002, no

pet.).

         Appellant’s notice of appeal was untimely, and appellant’s motion for leave to file

the notice of appeal was also untimely; therefore, we lack jurisdiction over the appeal.

Accordingly, we dismiss appellant’s motion and entire cause for want of jurisdiction.


                                                                DORI CONTRERAS
                                                                Chief Justice

Delivered and filed on the
25th day of August, 2022.




                                              2